DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-3, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu Publication No. US 2015/0026486.
	Regarding claims 1, 13, Liu discloses an abnormal-voltage protection apparatus comprising:
a switch unit [Fig.4, power switch 15] coupled to a power supplying path formed between an AC power source [Fig. 4, power supply module 1; par. 0022] and a load [Fig. 4, system load 20]:
a voltage detection unit [Fig. 4, comprising 12, 13, 14] configured to detect the AC power source and provide a detection signal according to a voltage value of the AC power source [the comparing unit 14 provides a detection signal according to the voltage value across the detecting component 11]: and
a delay time control unit [Fig. 4, soft start unit 31] coupled to the voltage detection unit and the switch unit [Fig. 4, 31 is coupled to the voltage detecting unit (comprising 12, 
wherein when the voltage detection unit detects that the AC power source changes from an abnormal voltage to a normal voltage [Fig. 4, the voltage detecting circuit can detect that the voltage is back to normal when the V21 is less than the threshold voltage], the delay time control unit is configured to directly turn on the switch unit by the control signal after a delay time so that the AC power source supplies power to the load through the power supplying path. [par. 0062; the soft-start unit 31 is configured to turn on the power switch 15 after a predetermined time upon receiving the control voltage outputted by the comparing unit 14 when the comparing unit 14 determines that the detecting voltage V21 is less than the reference voltage VREF, and when the voltage across the element 11 is normal, the delay time unit 31 sends a direct signal to the power switch to turn on the switch after a time delay; par. 0062].
	Regarding claim 2, Liu discloses that when the voltage detection unit detects that the AC power source changes from the normal voltage to the abnormal voltage, the delay time control unit directly turns off the switch unit by the control signal to interrupt the AC power source supplying power to the load through the power supplying path [Fig. 4, when the voltage is an overvoltage, then the comparing unit 14 would send an abnormal signal to the soft-start unit to turn off the switch 15].
	Regarding claim 3, Liu discloses that when a peak voltage of the AC power source is greater than an upper threshold voltage value [Fig. 4, the voltage detecting unit detects overvoltage when the V21 is greater than Vref] or less than a lower 
	Regarding claim 14, Liu discloses that in the step (c) comprising a step of:
directly turning off, through the control signal provided by the delay time control unit, the switch unit to interrupt the AC power source supplying power to the load and exit the delay time procedure when the AC power source changes from the normal voltage to the abnormal voltage within the delay time [Fig. 4, the delay circuit 31 sends a signal directly to the power switch 15 when there is an abnormal condition and exits the delay time procedure when there is an abnormal condition].
	Regarding claim 15, Liu discloses that the abnormal-voltage protection apparatus of claim 13, wherein after the step (a) further comprising a step of:
directly fuming off, through the control signal provided by the delay time control unit, the switch unit to interrupt the AC power source supplying power to the load when the AC power source changes from the normal voltage to the abnormal voltage [Fig. 4, the time delay unit 31 directly turns off the power switch 15, in case of an abnormal voltage condition].
Claims 1-4, 7, 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Collins Publication No. US 2015/0029618, in view of Khoroshev et al. Publication No. US 2005/0195538.
	Regarding claims 1, 13, 16, Collins discloses an abnormal-voltage protection apparatus comprising:
a switch unit [Fig. 1, 116] coupled to a power supplying path formed between a DC power source and a load;

a delay time control unit [Fig. 1, 112] coupled to the voltage detection unit and the switch unit, and configured to receive the detection signal and provide a control signal to the switch unit according to the detection signal [par. 0015, par. 0017].
wherein when the voltage detection unit detects that the DC power source changes from an abnormal voltage to a normal voltage [par. 0015, “when the overvoltage condition has been removed”][par. 0015, 0017; when the overvoltage condition is removed, the overvoltage signal is disabled and resetting the converter].
	However, Collins does not disclose that the power source is an AC power source, and that wherein when the voltage detection unit detects that the AC power source changes from an abnormal voltage to a normal voltage, the delay time control unit is configured to turn on the switch unit by the control signal after a delay time so that the AC power source supplies power to the load through the power supplying path.  
	Khoroshev discloses an auto-reclosing the AC transmission lines, comprising: an AC source; a fault detection circuit; a delay time control unit [Fig. 6, time delay unit 626] is configured to directly turn on the switch unit [Fig. 6, the time delay unit 626 is configured to directly send the switch on signal 614 as indicated at the end portion of par. 0042] by the control signal [Fig. 6, switch “on” signal 614] after a delay time so that the AC power source supplies power to the load through the power supplying path [par. 0042].

	Regarding claims 2, 14-15, Collins discloses that when the voltage detection unit detects that the AC power source changes from the normal voltage to the abnormal voltage, the delay time control unit turns off the switch unit by the control signal to interrupt the AC power source supplying power to the load through the power supplying path [Fig. 1, when the overvoltage protection circuit 104 detects the overvoltage, the time delay control unit 106 controls the switch 116 to turn off][abstract].
	Regarding claim 3, Collins discloses that when a peak voltage of the AC power source is greater than an upper threshold voltage value [Fig. 1, the comparator 104 compares the voltage with a threshold voltage, and if higher than the threshold voltage, it sends a signal for an overvoltage condition; abstract] or less than a lower threshold voltage value, the voltage detection unit detects that the AC power source is in an abnormal voltage.
	Regarding claim 4, Collins does not disclose that when a valley voltage of the AC power source is less than a negative upper threshold voltage value or greater than a negative lower threshold voltage value, the voltage detection unit detects that the AC power source is in an abnormal voltage.  However, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have the controller 
	Regarding claim 7, Collins discloses that the delay time control unit comprises:
a comparator having a first input end, a second input end, and an output end; wherein the first input end receives the detection signal, the second input end receives a reference voltage, and the output end outputs the control signal; a resistor coupled between the first input end and a ground end; and a capacitor coupled between the first input end and the ground end [Fig. 1, timer 112 comprises a comparator, a resistor, and a capacitor coupled to each other, and to the overvoltage detection signal of 104 as shown].
	Regarding claim 10, Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter.  The use of a fuse unit on a current path is well-known in the art of overcurrent and overvoltage.  It would have been obvious to one of ordinary skill in the art at the time of the filing to utilize a fuse for the benefit of disconnecting the rest of the circuit in case of an overcurrent.
	Regarding claims 11, 17, Collins discloses that the delay time control unit [Fig. 1, 106] is further configured to produce a first voltage [Fig. 1, output of the comparator of 
	Regarding claims 12, 18, Khoroshev discloses an auto-reclosing the AC transmission lines, comprising: an AC source; a fault detection circuit; a delay time control unit [Fig. 6, time delay unit 626] is configured to turn on the switch unit by the control signal [Fig. 6, switch “on” signal 614] after a delay time so that the AC power source supplies power to the load through the power supplying path [par. 0042].
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Collins Publication No. Us 2015/0029618, in view of Khoroshev et al. Publication No. US 2005/0195538, and further in view of Maloney et al. Patent No. US 5,835,328.
Regarding claims 5-6, Collins and Khoroshev do not disclose that the delay time control unit is configured to adjust the delay time.  
Maloney discloses an overvoltage/transient protection circuit, comprising: a timer circuit that can be adjusted as desired by adjusting the RC time constant.
All three teachings are analogous voltage protection circuits.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Maloney’s delay timer, for the benefit of having the flexible timer circuit that can be adjusted depending on the time the fault lasts [col. 3 lines 37-41].
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art does not disclose that the delay time control unit further comprises:
a diode having a cathode end and an anode end; wherein the cathode end is coupled to 
the resistor, and the anode end is coupled to the capacitor.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
	The following is an examiner’s statement of reasons for allowance of claim 9: The prior art does not disclose that the delay time control unit comprises: a transistor switch coupled between the first input end and a ground end; a resistor coupled between the transistor switch and the ground end; and a capacitor coupled to the transistor switch, the first input end, and the ground end. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Response to Arguments
Applicant's arguments filed 10/19/2020 have been fully considered but they are not persuasive. 
Applicant comments on page 9 of the REMARKS that the overvoltage detection 104 is configured to receive the output DC voltage Vout and to generate an over-voltage indicating an over-voltage condition of the voltage converter module 102”. In comparison e disclosure in Collins, the voltage detection unit (10) is configured to detect the AC input source.

Applicant comments on page 9 of the REMARKS that the over-voltage detection module (104) of Collins is used to detect an overvoltage condition of the voltage converter module 102 (see paragraph [0014]). In comparison with the disclosure in Collins, the voltage detection unit (10) is used to detect whether the AC power source changes from an abnormal voltage to a normal voltage recited in claim 1.	
The Examiner points out that the voltage detection unit 104 inherently detects when the converter is reset and that the output voltage Vout is below the threshold voltage to indicate normal voltage.
 Applicant comments on page 10 of the REMARKS that when the AC power source (Vac) changes from an abnormal voltage to a normal voltage (detected by the voltage detection unit (10)), the delay time control unit (20) turns on the switch unit (30) by a control signal (Sc) to make the AC power source (Vac) restore to supply power to the load. In comparison with the recited claim 1, Collins discusses that the input voltage may be inhibited to deliver to the voltage converter module 102 when the over-voltage condition of the voltage converter module 102 occurs (see paragraph [0016]).
The Examiner points out that that the Khorosev reference discloses that the delay time control unit [Fig. 6, 626] sends a direct switch-on signal 614 to the switch when the fault is self-extinguished [par. 0042]. 

In response to applicant's arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The Examiner has used a new reference by Liu 2015/026486 which is disclosed in the IDS filed on 10/19/2020 to reject a few claims as indicated in the above rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836